DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, the phrase "as defined in claim 1" renders the claim indefinite because it is unclear which limitation(s) defined in claim 1 correspond to the claimed invention [see MPEP § 2173.05(f)].  Accordingly, dependent claims 8-10 and 15 are indefinite.
Claim 11, the phrase "as defined in claim 1" renders the claim indefinite because it is unclear which limitation(s) defined in claim 1 correspond to the claimed invention [see MPEP § 2173.05(f)].  Accordingly, dependent claim 12 is indefinite.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 7-9, 11-12 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haubennestel et al. (US 7,834,126).
Regarding claims 1-2, 5 and 18:  Haubennestel et al. (US ‘126) discloses amide containing polymers of formula (I) as a rheology control agent [abstract], wherein Haubennestel et al. (US ‘126) discloses preparing the amide containing polymer by reacting diamines with dicarboxylic acids [7:24-29], reacting the amine terminated intermediate with a (meth)acrylate and/or (meth)acrylic acid (and its salt) (Michael addition), and subsequently reacting the addition product with an isocyanate [4:38-5:3].  Haubennestel et al. (US ‘126) discloses Ex. 16 [Ex. 16; 6H4(CH3)-NHCOOC4H9).  The resulting amide containing polymer containing urea groups was diluted with isobutanol [Ex. 16; 18:25-38].  Haubennestel et al. (US ‘126) discloses diamines, such as meta-xylylenediame and isophorone diamine [7:30-58].  
While Haubennestel et al. (US ‘126) does not specifically disclose a specific embodiment having a COOH end group, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979) [see MPEP 2144.09].
Note: formula (I):

    PNG
    media_image1.png
    830
    482
    media_image1.png
    Greyscale
[2:14-55].
Regarding claims 7-9 and 15:  Haubennestel et al. (US ‘126) discloses 1 wt% of the amide polymer in a white paint formula containing 52 wt% Shellsol A solvent (aromatic hydrocarbon solvent [15:50-51]), 28% binder and 20 wt% TiO2 [18:40-61].
Regarding claim 11:  Haubennestel et al. (US ‘126) discloses 1 wt% of the amide polymer in a white paint formula containing 52 wt% Shellsol A solvent, 28% binder and 20 wt% TiO2 [18:40-61].  Haubennestel et al. (US ‘126) discloses 5 wt% of the amide polymer [15:29-35].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].
Regarding claim 12:  Haubennestel et al. (US ‘126) discloses 1 wt% of the amide polymer in a white paint formula containing 52 wt% Shellsol A solvent, 28% binder and 20 wt% TiO2 [18:40-61].  Haubennestel et al. (US ‘126) discloses 5 wt% of the amide polymer [15:29-35].
Haubennestel et al. (US ‘126) does not disclose 10 wt% of the amide containing polymer.  However, differences in concentration will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].
Regarding claims 16-17:  Haubennestel et al. (US ‘126) discloses polyoxyalkylene and polyester radicals [2:14-55].
Regarding claim 19:  Haubennestel et al. (US ‘126) discloses hydroxy functional polycarboxylic acids, such as tartaric acid, citric acid and hydroxyphthalic acid [7:59-8:16].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haubennestel et al. (US 7,834,126) as applied to claim 8 above, and further in view of Göbelt et al. (WO 2016/193473).  Göbelt et al. (US 10,253,133) was used for citation.
Regarding claim 10:  Haubennestel et al. (US ‘126) discloses the basic claimed composition [as set forth above with respect to claim 8]; wherein Haubennestel et al. (US ‘126) discloses solvents, such as Shellsol A solvent (aromatic hydrocarbon solvent [15:50-51; 18:40-61]), toluene, xylene, N-methylpyrrolidone, etc. [10:8-15].  
Haubennestel et al. (US ‘126) does not disclose dimethylformamide as a solvent.  However, Göbelt et al. (US ‘133) discloses dispersants [1:12-16] comprising solvents such as toluene, xylene, N-methylpyrrolidone and dimethylformamide [15:60-16:16].  Haubennestel et al. (US ‘126) and Göbelt et al. (US ‘133) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of dispersants.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined dimethylformamide, as taught by Göbelt et al. (US ‘133) in the invention of Haubennestel et al. (US ‘126), and would have been motivated to do so since Göbelt et al. (US ‘133) suggests .

Double Patenting
Claim 3 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  

Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive. The rejection of claims 7 and 11 based on 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the phrase "as defined in claim 1" is maintained because it is unclear which limitation(s) defined in claim 1 correspond to the claimed invention.  Where the format of making reference to limitations recited in another claim results in confusion, then a rejection would be proper under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph [see MPEP § 2173.05(f)].
The rejection of claims based upon Haubennestel et al. (US 7,834,126) is maintained.  Haubennestel et al. (US ‘126) was relied on for disclosing amide containing polymers of formula (I) as a rheology control agent [abstract], wherein Ex. 16 [Ex. 16; 18:25-38] reacts the condensation product of Ex. 6 (adipic acid and 1,8-octamethylenediamine [Ex. 6; 16:60-17:3]) with lauryl acrylate (Michael addition) and furthers reacts with an isocyanate (OCN-C6H4(CH3)-4H9).  The resulting amide containing polymer containing urea groups was diluted with isobutanol [Ex. 16; 18:25-38].  Haubennestel et al. (US ‘126) discloses B can contain a COOH group [2:14-55].  
While Haubennestel et al. (US ‘126) does not disclose a specific embodiment having B as a COOH end group, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979) [see MPEP 2144.09].
While Ex. B21 having a carboxylic acid end group listed in Table 14 appears to provide unexpected results over Ex. VB10 having a tall oil fatty acid end group with respect to holdout value and appearance, however, Ex. B21 employed in Table 14 represents a specific amide and is not commensurate in scope with the breadth of amides included in claim 1.  It is unclear if the specific amide having a carboxylic acid end group of Ex. B21 (polyamide AM13 {prepared form hexamethylenediamine and dimer fatty acid} reacted with uretdione-urethane) provides the unexpected results, or if any amide of instant formula (I) having a carboxylic acid end group yield comparable results.  Additionally, the specific amide of Ex. B21 is of narrower scope than the broad genus of the amide of instant formula (I) listed in claim 1. 
As the data obtained from Ex. B21 employed in Table 14 was obtained from amides of narrower scope than the broad genus of claim 1, it is not possible for the examiner to conclude the data from Table 14 represent unexpected results over the prior art of record [see also MPEP In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972); In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972)].
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) [See MPEP 716.02(d)].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767